Citation Nr: 1019444	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-10 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In his April 2007 substantive appeal, the Veteran requested a 
personal hearing before a member or members of the Board.  In 
a subsequent notification sent to the RO in April 2007, the 
Veteran informed the RO that he no longer wanted a hearing.  
Accordingly, the hearing request is considered to have been 
withdrawn.  See 38 C.F.R. § 20.702 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the outset, the Board acknowledges the RO's development in 
this case.  Nonetheless, a review of the claims file 
indicates that additional action is needed.  Although the 
Board sincerely regrets the further delay, a remand is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In this case, the notice requirements addressed in Dingess 
were not provided to the Veteran as to his claim for service 
connection for PTSD.  As such, he should be provided adequate 
notice under Dingess upon remand.

In a statement from May 2010, the Veteran's representative 
contends that the Veteran should be afforded a new VA 
examination for his PTSD.  The Veteran last underwent a VA 
psychiatric examination in August 2006.  The Veteran's 
representative, in essence, argues that this examination is 
too distant in time to be probative as to the Veteran's 
current level of disability.  In addition, the Veteran 
asserts, through his representative, that his PTSD has 
worsened over time.

The Court has held that when a veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (finding a veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity).

In light of the above assertions, the Board finds that a 
contemporaneous VA examination should be obtained for the 
Veteran's service connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran a notice letter with 
regard to the claim the subject of this 
remand that complies with the Court's 
holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

2.	Schedule the Veteran for a VA 
psychiatric examination to ascertain 
the current severity and manifestations 
of his PTSD under the applicable rating 
criteria.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  Conduct 
all testing and evaluation needed to 
make this determination.  The claims 
file must be made available to the 
examiner for a review of the Veteran's 
pertinent medical history.

The examiner should be provided a full 
copy of this remand, and he or she must 
indicate that he or she has reviewed 
the claims file.

The examiner should assign an Axis V 
diagnosis (GAF score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders, and explain what the 
assigned score means.

The examiner should (if possible, but 
not required) also comment on the 
Veteran's current level of social and 
occupational impairment due to his 
PTSD, including the impact it has on 
his ability to work.  Any indications 
that the Veteran's complaints or other 
symptomatology are not in accord with 
the objective findings on examination 
should be directly addressed and 
discussed in the examination report.  
The rationale of all opinions provided 
should be discussed.

3.	Thereafter, the RO should readjudicate 
the issue on appeal.  If the 
determination remains unfavorable to 
the Veteran, he should be provided with 
a supplemental statement of the case 
(SSOC) that addresses all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered.  The Veteran 
should be given an opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


